FILED
                             NOT FOR PUBLICATION                            MAR 08 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ELIAS ALEXANDER LOPEZ-                            No. 08-74968
ESTEBAN,
                                                  Agency No. A099-516-385
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Elias Alexander Lopez-Esteban, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s (“IJ”) decision denying his application for

asylum, withholding of removal, and protection under the Convention Against

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review de

novo questions of law, including due process claims, Vasquez-Zavala v. Ashcroft,

324 F.3d 1105, 1107 (9th Cir. 2003), except to the extent that deference is owed to

the BIA’s determination of the governing statutes and regulations, Simeonov v.

Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We review for substantial evidence

factual findings, Santos-Lemus v. Mukasey, 542 F.3d 738, 742 (9th Cir. 2008). We

deny in part and dismiss in part the petition for review.

      We reject Lopez-Esteban’s claim that he is eligible for asylum and

withholding of removal based on his anti-gang political opinion or membership in

a particular social group. See Ramos-Lopez v. Holder, 563 F.3d 855, 860-62 (9th

Cir. 2009) (concluding young Honduran men who are recruited by gangs and

refuse to join does not constitute a social group, and refusal to join gangs is not a

political opinion); see also Parussimova v. Mukasey, 555 F.3d 734, 740 (9th Cir.

2009) (“[t]he Real ID Act requires that a protected ground represent ‘one central

reason’ for an asylum applicant’s persecution”). Accordingly, because Lopez-

Esteban failed to demonstrate he was or will be persecuted on account of a

protected ground, we deny the petition as to his asylum and withholding of

removal claims. See Barrios v. Holder, 581 F.3d 849, 856 (9th Cir. 2009).




                                           2                                     08-74968
      Substantial evidence supports the agency’s denial of CAT relief because

Lopez-Esteban failed to show it is more likely than not that he would be tortured if

returned to El Salvador. See Santos-Lemus, 542 F.3d at 747-48. Lopez-Esteban’s

contention that the BIA applied the wrong standard when considering his CAT

claim lacks merit. See INS v. Cardoza-Fonseca, 480 U.S. 421, 430 (1987)

(equating “clear probability” with “more likely than not”).

      Lopez-Esteban’s due process claim fails because there are no indications the

proceedings before the IJ denied Lopez-Esteban a full and fair opportunity to

present his case. See Vargas-Hernandez v. Gonzales, 497 F.3d 919, 926-27 (9th

Cir. 2007).

      Finally, Lopez-Esteban contends the IJ failed to advise him of the

availability of pre-hearing voluntary departure, and the IJ did not allow him to

apply for pre or post-hearing voluntary departure. We lack jurisdiction to consider

these claims because Lopez-Esteban failed to exhaust them before the BIA. See

Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                     08-74968